Citation Nr: 1227768	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  04-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent before April 1, 2008, and a 20 percent rating from April 1, 2008, for chondromalacia of the left patella with degenerative changes. 

2.  Entitlement to a rating higher than 10 percent for chondromalacia of the right patella. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1988 to April 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied ratings higher than 10 percent each for the left knee and right knee chondromalacia of the patellae. 

In a rating decision in August 2008, the RO granted a 20 percent rating for the chondromalacia of the left patella with degenerative changes, effective March 28, 2008.  The RO subsequently granted a temporary total convalescent rating for the left knee through March 2008, and assigned a 20 percent rating from April 1, 2008.  The Veteran continued his appeal for a rating higher than 20 percent for the left knee.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In December 2010, the Board remanded the case for further development.  

During the appeal period, the Veteran has had several knee surgeries, and the RO has awarded temporary total disability ratings based on convalescence following knee surgeries from August 24, 2004, through December 2004; May 2, 2006, through August 2006; and December 4, 2007, through March 2008.  A claim for a temporary total disability rating is not on appeal. 

In a statement in October 2007, the Veteran asked the RO to reconsider its rating decision in September 2007, denying a higher rating for a low back disability.  In September 2008 the Veteran submitted additional evidence, and in October 2008 the RO sent the Veteran a VCAA letter in regard to his low back claim.   The claim has not yet been adjudicated by the RO and the claim is referred to the RO for appropriate action. 



In a statement in October 2010, the Veteran raised the claim of service connection for depressive disorder.  In a statement February 2011, the Veteran raised the claim of a temporary total disability rating based on convalescence following left knee surgery in November 2009 and right knee surgery in May 2010.  In a statement in February 2012, the Veteran raised the claims of service connection for posttraumatic stress disorder and of a total disability rating for compensation based on individual unemployability, which are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was last examined by VA in January 2011.  The VA examiner noted that the Veteran had filed for Social Security disability benefits. See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has a duty to obtain relevant SSA records, which relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.).

In February 2012, the Veteran identified four private health-care providers, stating that he gave the RO permission to obtain the records.  As VA will make reasonable efforts to obtain relevant records not in the custody of a Federal agency, further development under the duty to assist is needed.  

Also, since the VA examination, the Veteran has indicated that in February 2012 he had knee surgery, but he did not indicate which knee was affected.  He also asserted that the disabilities of the right and left knees were worse.  As the Veteran's statements suggests a material change in the knee disabilities, a reexamination is required to determine the current severity of each disability.  38 C.F.R. § 3.327(a).  




For the above reasons, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the private medical records, pertaining to treatment of his knee disabilities, by the private health-care providers he identified in his statement of February 14, 2012.  

3.  Afford the Veteran a VA orthopedic examination to ascertain the current severity of the service-connected chondromalacia of the patella of each knee.  

The examiner is asked to describe: 

a).  Range of flexion and extension in degrees for each knee. The examiner is asked to address additional functional impairment of each knee caused by any of the following: (1) functional loss due to pain, including during flare-ups; (2) weakness; (3) atrophy; (4) excess fatigability; (5) excess motion; (6) incoordination; (7) painful motion; or (8) any additional limitation of motion during flare-ups and following repetitive use. 





If feasible, any additional functional loss should be expressed in terms of the degree of loss of flexion or extension. 

b).  Any recurrent subluxation or lateral instability, including symptoms associated with the cartilage impairment, including whether there are frequent episodes of "locking," pain, and effusion into the joint. 

c).  The effect of the service-connected knee disabilities (exclusive of any nonservice-connected disabilities) on the Veteran's employment.  

The Veteran's file must be made available to the examiner for review.   

4.  After the foregoing development has been completed, adjudicate the claims for higher ratings for the left and right knee disabilities.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



